Citation Nr: 0901962	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus Type II.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus   Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Although the veteran was scheduled to attend a hearing before 
a decision review officer (DRO), the veteran cancelled the 
hearing via a January 2008 statement.  
The veteran was afforded a Board video hearing, before the 
undersigned, in December 2008.  A copy of the transcript has 
been associated with the record. 


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
manifest within one year of separation, and a current 
diagnosis of hypertension is neither attributable to service 
nor to the veteran's service-connected diabetes mellitus Type 
II.

2.  The veteran's diabetes mellitus does not require the 
regulation of his activities.


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein; hypertension is not secondary to the 
veteran's service-connected diabetes mellitus Type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);       38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a denial of entitlement to 
service connection for hypertension secondary to the 
veteran's service-connected diabetes, and the denial of a 
rating in excess of 20 percent for diabetes mellitus Type II.  
Regarding the first claim, the Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in November 
2005, as well as a follow-up letter issued in March 2007, 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letters informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  An additional notice letter, issued in November 
2006, informed the veteran of the manner in which VA assigns 
initial ratings and effective dates.  See Dingess/Hartman v. 
Nicholson.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  A June 2008 letter informed the veteran of 
the criteria mandated by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In view of the foregoing, the Board finds that adequate 
notice was provided to the veteran prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board recognizes that complete VCAA notice was provided 
after the initial unfavorable AOJ decisions.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007)(where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the June 2008 
notice was provided to the veteran, the claims were 
readjudicated in a July 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  In 
fact, during the veteran's Board hearing, he testified that 
the record was complete, and that he was not aware of any 
outstanding medical records applicable to his claims.  See 
Hearing transcript, p. 5.  VA examinations were conducted in 
April 2006 and February 2006.

The veteran and his representative allege that the most 
recent VA examination (February 2008) was not adequate 
because it was not conducted by a specialist.  See hearing 
transcript, p. 7.  However, it has not been shown that the VA 
examiner in this case lacks the expertise necessary to render 
a competent medical opinion.  See Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007) (holding that VA may satisfy its duty to 
assist by providing a medical examination conducted by 
someone who is able to provide "competent medical evidence" 
under § 3.159(a)(1)).  The representative further alleged 
that the opinion was insufficient in regard to the veteran's 
claim for a rating increase, as it did not specifically 
address the criterion concerning the "regulation of 
activities" necessary to warrant a rating of 40 percent 
disabling under Diagnostic Code 7913.  However, the Board 
notes that the examiner specifically addressed this point, 
noting that the veteran was not restricted in his ability to 
perform strenuous activities.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the veteran claimed that he suffers from 
hypertension, and that his service-connected diabetes either 
caused his hypertension or permanently aggravated his 
hypertension beyond its normal course of progression.  See 
Hearing transcript, p. 8.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as hypertension, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the veteran was diagnosed 
with hypertension.  See medical report, February 1996.  Thus, 
element (1) of Hickson has been satisfied, in that the 
veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for high blood pressure or hypertension.  On 
separation in August 1970, his examination was negative for 
hypertension, and the veteran checked "No" to high blood 
pressure.  His blood pressure was reported to be 112/74 at 
the time.  See VA Standard Forms 88 and 89, August 17, 1970; 
see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2008) [For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 millimeter (mm.) 
or greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm].

There is no record of complaints, treatment, or diagnosis of 
hypertension in service, and no evidence of hypertension 
manifest to a compensable degree within one year of discharge 
from service.  The veteran does not contend otherwise.  He 
has clearly stated that his disorder did not begin until 
1996, more than 25 years following his period of active duty.  
See Hearing transcript, p. 3.  The evidence of record 
supports this history.  The record also contains no objective 
evidence of sufficient probative weight that establishes an 
etiological nexus linking his current disorder to his 
military service.  Specifically, there is no competent 
evidence establishing that the veteran's hypertension had its 
onset in service or within one year of service discharge or 
that establishes an etiological relationship between his 
hypertension and active service.  

Instead, the veteran claimed that his hypertension was 
secondary to his service-connected diabetes.  To that end, he 
was provided a QTC examination in April 2006.  At that time, 
the examiner confirmed the diagnosis of hypertension and 
noted that the veteran's blood pressure was controlled by 
medication.  The veteran reported that he was asymptomatic.  
It was noted that the veteran was obese, and that his blood 
pressure readings were 138/70, 148/78, and 146/78.  No 
functional impairment was noted, and the veteran reported 
that he had not lost time at work as a result of his 
hypertension.  Following the examination, the examiner opined 
that it was unlikely that the veteran's hypertension was 
secondary to his service-connected diabetes.  

The veteran was afforded a VA examination in February 2008.  
The examiner noted a review of the veteran's claims file.  
The examiner noted that the veteran was very obese, and a 
blood pressure reading of 167/99 was recorded.  The examiner 
confirmed a diagnosis of essential hypertension and opined 
that the veteran's hypertension was not as likely as not due 
to and/or aggravated by diabetes mellitus as there was no 
evidence of any renal involvement or diabetic nephropathy.  

While the veteran's VA outpatient treatment records contain 
numerous entries of treatment and diagnoses of hypertension, 
the veteran's record is silent as to medical evidence of a 
nexus between his service-connected diabetes and his current 
diagnosis of hypertension.


During the veteran's Board hearing, he testified that none of 
his providers communicated to him that his hypertension was 
secondary to his diabetes.  See Hearing transcript, p. 6.  
However, the veteran and his representative asserted that his 
diagnosis of hypertension was diagnosed close in time to his 
diabetes, so therefore an etiological connection must 
therefore exist.   See Hearing, p. 3. 

To the extent that the veteran and his representative contend 
that his current hypertension is related to his diabetes 
mellitus, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability, or in the representative's 
case how medical professionals should weigh medical evidence 
in rendering opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the veteran and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
veteran's VA examination, as well as ongoing VA outpatient 
records.  While there are several reports of hypertension and 
diabetes within the veteran's record, none of the veteran's 
private or VA providers have noted that the veteran's 
diabetes is the proximal cause of his hypertension, or that 
his hypertension has been permanently aggravated beyond its 
normal course of progression as a result of his diabetes.

In sum, the competent evidence does not establish that the 
veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically 
related to service.  The record establishes that, 
approximately 25 years after separation, the veteran was 
diagnosed with hypertension.  This significant lapse of time 
is highly probative evidence against the veteran's claim of a 
nexus between a current hypertension and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post- service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the 
veteran's record does not contain medical evidence to 
demonstrate that his hypertension is related to his service-
connected diabetes mellitus Type II.  In fact, both 
examinations of record have found that it is less likely than 
not that the veteran's current diagnosis of hypertension was 
caused by, or permanently aggravated beyond its normal course 
of progression by, the veteran's diabetes.  During his Board 
hearing, the veteran himself testified that none of his 
providers communicated to him that his hypertension was 
secondary to his diabetes.  See Hearing transcript, p. 6.  
Therefore, the veteran's claim for service connection for 
hypertension secondary to diabetes must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.

III.  Increased Rating

The veteran seeks a disability rating in excess of 20 percent 
for diabetes mellitus. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App. 119 (1998), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, a uniform disability rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling.  Under Diagnostic Code 7913, Diabetes 
mellitus, a 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  In addition, a note following the 
rating criteria indicates that compensable complications from 
diabetes mellitus are evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus Type II is indicative of a higher 
disability rating.  During the veteran's Board hearing, the 
veteran's representative noted that the veteran was taking 40 
units of insulin per day to control his diabetes, and that he 
was on a restricted diet.  See Hearing transcript, p. 3.  The 
veteran testified that his activities were restricted by VA 
providers in that he was instructed to exercise for 30 
minutes each day.  See Hearing transcript, p. 6.  When asked 
if his providers had placed any restrictions on strenuous 
activity, the veteran responded, "They've never mentioned 
that."  See Hearing transcript, p. 7.  The veteran asserted 
that these requirements warrant a higher rating.

The veteran was afforded a VA examination to evaluate his 
diabetes in February 2008.  While the veteran contends that 
his diet is restricted as a result of his diabetes treatment, 
the veteran reported to the VA examiner that he maintained a 
diet low in carbohydrates, but that he was not on a 
restricted diet.  The veteran denied hospitalization due to 
his diabetes and stated that he was encouraged to exercise.  
See VA examination report, February 2008.  Outpatient 
treatment records confirm that the veteran has been placed on 
an exercise program for his diabetes mellitus.  There are no 
references to the veteran being told to avoid strenuous 
activities.

While the Board notes that the veteran is now insulin 
dependant and arguably on some sort of restricted diet, a 
disability rating of 40 percent would require "regulation of 
activities."  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
The Court held in Camacho v. Nicholson, 21 Vet. App. 360 
(2007), that, "In order for a claimant to be entitled to a 
40% disability rating for diabetes under Diagnostic Code 
7913, the evidence must show that it is medically necessary 
for the claimant to avoid strenuous occupational and 
recreational activity."  That is not the case here.  The 
veteran has not provided any clinical evidence revealing a 
health care provider prescribed regulation of strenuous 
activities due to his diabetes mellitus Type II.  In fact, 
the veteran has been counseled on numerous occasions to 
increase his level of exercise.   See VA treatment report, 
June 2008; see also Hearing transcript, p. 6.  Because the 
Court in Camacho held that "all criteria must be met to 
establish entitlement to a 40 % rating," a higher disability 
evaluation is not warranted in this case.  Id.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's diabetes mellitus 
does not require the regulation of his activities.  
Therefore, a rating in excess of 20 percent under Diagnostic 
Code 7913 is not warranted.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) for any of the issues decided herein.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the record reveals that the RO declined to refer 
the evaluation of any of the veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issues of entitlement 
to a higher evaluation.  In this instance, the rating 
criteria are not inadequate.  A higher rating is available 
for diabetes under the Diagnostic Code, however, the veteran 
simply does not meet those criteria.  Therefore, the Board 
finds no basis for further action on this question with 
regard to this issue.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. The preponderance is against the veteran's 
claim, and it must be denied.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus Type II, is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus Type II is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


